740 N.W.2d 291 (2007)
Rosa WOODS, Plaintiff-Appellant,
v.
WILLIAMS & SON PLUMBING & HEATING, INC., a Michigan Corporation; Rick Williams, Individually, a/k/a Recardo Williams, Individually, and Theodis Thomas, Individually, Jointly, and Severally, Defendants-Appellees.
Docket No. 133553. COA No. 256394.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the motion for reconsideration of this Court's July 30, 2007 order is considered, and it is DENIED, *292 because it does not appear that the order was entered erroneously. The motion for miscellaneous relief is DENIED.